Title: From James Madison to DeWitt Clinton, 3 June 1806
From: Madison, James
To: Clinton, DeWitt



Department of State 3 June 1806

Mr. Madison presents his respects to Mr. Clinton.
The packet herewith enclosed is intended to be forwarded by Mr. Mark, if beside the general good character he Sustains, Mr. Clinton is of opinion that papers of so much Secresy and importance may be confided to his prudence, as are the documents relative to the negotiations with Great Britain.  It may be best to let him know in general that they are valuable, and that if they should be in imminent danger of being opened at Sea they may nevertheless be Sunk, for which purpose he will be pleased to put them in a loaded tin box; but that they ought not to be consigned to this fate without an apparently absolute necessity.  Should you not approve of Sending them by Mr. Mark and not know of a good opportunity, I will thank you to return the packet to me.
